Exhibit 10.3

CONOCOPHILLIPS CLAWBACK POLICY

The Human Resources and Compensation Committee of the Board of Directors adopted
the following clawback policy that supplements the existing detrimental activity
provisions embedded in the Company’s various incentive plans and programs:

“ConocoPhillips shall seek to recover incentive compensation paid to any
executive as required by the provisions of the Sarbanes-Oxley Act, the
Dodd-Frank Act, or any other ‘clawback’ provision required by law or the listing
standards of any exchange on which the stock of the company is listed.”

ADOPTED BY RESOLUTION OF THE CONOCOPHILLIPS HUMAN RESOURCES AND COMPENSATION
COMMITTEE OF THE BOARD OF DIRECTORS

OCTOBER 3, 2012